Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3, 8, 10 are objected to because of the following informalities:  
In Claim 1, at line 2, the phrase “the side wall” should be changed to --a side wall--.
In Claim 1, at line 5, the phrase “the upper” should be changed to --an upper--.
In Claim 1, at line 6, the phrase “the lower” should be changed to --a lower--.
In Claim 3, at line 2, the phrase “the basic” should be changed to --a basic--.
In Claim 8, at line 3, the phrase “the side wall” should be changed to --a side wall--.
In Claim 8, at line 5, the phrase “the upper two” should be changed to --an upper two--.
In Claim 8, at line 6, the phrase “the lower quarter” should be changed to --a lower quarter--.
In Claim 10, at line 8, the phrase “the phase boundary” should be changed to --a phase boundary--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 5, the instant claim recites the limitation "the upper third" in line 3.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope of the claim.  It is not clear whether the aforementioned limitation is referring to the “upper two thirds” recited at line 5 of claim 1 or not.
As to Claim 8, the instant claim recites the limitation "a membrane" in line last line.  It is vague/unclear whether “a membrane” at last line is referring to “a membrane” recited at line 3 of the instant claim or if it is additional membrane?  
As to Claim 12, the instant claim recites the limitation "logP > 1" in line last line.  It is vague/unclear as to what is meant by the aforementioned limitation? What does the “P” represent?   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,198,109 to Hanson et al. (hereinafter “Hanson”) in view of CN 103217364A to Ma, Yan-li (hereinafter “Ma”).
Note: machine translated document of Ma is attached to this office action for easier reference.

Regarding Claim 1, Hanson teaches an acceptor chamber (see container 12, Figs. 1, 2 which is filled with a receptor liquid 18, see Col. 3, lines 57 - 65) for a Franz diffusion cell (see diffusion cell 10 at Figs. 1, 2, see abstract and Col. 1, lines 6 - 24), comprising an upper opening (see open top defined by a flange 16 at Fig. 2, see Col. 3, lines 57 - 61) closable by a membrane (see thin sheet material barrier 30, Fig. 2, see Col. 4, lines 14 - 32) and, on the side wall of the acceptor chamber (12), an upper (see sample port 48 arranged in the upper portion of chamber 12, Figs. 1, 2, see Col. 4, lines 44 - 46) and a lower (see lower port 68, Figs. 1, 2, see Col. 5, lines 18 - 26) outlet opening designed to remove or add liquid medium from the acceptor chamber (see description at Col. 4, line 44 - Col. 5, line 26 describing removing/adding of liquid 18 through respective ports), wherein the upper outlet opening (48) is placed within the upper two thirds (see arrangement at Figs. 1, 2) of the side wall and the lower outlet opening (68) is placed in the lower quarter of the side wall (see arrangement at Figs. 1, 2).
Even though Hanson teaches the upper and lower outlet openings as described above, Hanson does not explicitly teach the upper and lower outlet openings are located substantially opposite each other.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the outlet openings substantially opposite to each other, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  
In addition, Ma, in the field of Franz diffusion cells, teaches that it is known to use a Franz cell with the upper and lower outlet openings are located substantially opposite each other (see Fig. 1 illustrating opposite arrangement of the outlet openings, see also paragraphs [0017] - [0019]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the arrangement of Ma into Hanson in order to effectively adjust the volume of the receiving cell and further improves accuracy of the device (see paragraph [0013]).

Regarding Claim 2, Hanson in view of Ma as modified above teaches the upper and/or the lower outlet opening is reclosable (see for instance ports 48 and/or 68 of Hanson which are capable of being closed, and/or see channel 2 of Ma that can be closed by the adjusting piston 3, see paragraphs [0019] - [0020] of Ma) .  

Regarding Claim 3, Hanson as modified above teaches the acceptor chamber has the basic shape of a cylinder, cuboid or cube (see Figs. 1, 2 of Hanson).  

Regarding Claim 4, Hanson as modified above teaches the lower outlet opening (68, Fig. 1 of Hanson) is arranged flush with the bottom of the acceptor chamber (12, see arrangement at Fig. 2 of Hanson).  Insofar as Hanson may be construed as not explicitly stating the lower outlet opening arranged flush with the bottom of the acceptor chamber, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the outlet openings flush with the bottom of the acceptor chamber, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  
 
Regarding Claim 5, Hanson in view of Ma as modified above teaches the upper outlet opening (48 of Hanson) is placed within the upper third of the side wall (see arrangement at Figs. 1, 2).  

Regarding Claim 6, Hanson as modified above teach an acceptor chamber having a volume in general but is silent regarding the acceptor chamber having a volume of from 2 ml to 50 ml.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an acceptor chamber having the claimed volume, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 7, Hanson in view of Ma teach the claimed invention except for the acceptor chamber is made of borosilicate glass.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use borosilicate glass, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 8, Hanson teaches a Franz diffusion cell comprising a donor compartment (see donor housing 26, Figs. 1, 2, see Col. 4, lines 11 - 13) and an acceptor chamber (see container 12, Figs. 1, 2 which is filled with a receptor liquid 18, see Col. 3, lines 57 - 65) upper opening (see open top defined by a flange 16 at Fig. 2, see Col. 3, lines 57 - 61) closable by a membrane (see thin sheet material barrier 30, Fig. 2, see Col. 4, lines 14 - 32) and, on the side wall of the acceptor chamber (12),, an upper (see sample port 48 arranged in the upper portion of chamber 12, Figs. 1, 2, see Col. 4, lines 44 - 46) and a lower (see lower port 68, Figs. 1, 2, see Col. 5, lines 18 - 26) outlet opening designed to remove or add liquid medium from the acceptor chamber (see description at Col. 4, line 44 - Col. 5, line 26 describing removing/adding of liquid 18 through respective ports), wherein the upper outlet opening (48) is placed within the upper two thirds (see arrangement at Figs. 1, 2) of the side wall and the lower outlet opening (68) is placed in the lower quarter of the side wall (see arrangement at Figs. 1, 2), wherein the donor compartment (26) and the acceptor chamber (12) are separated from each other by a membrane (see thin sheet material barrier 30, Fig. 2, see Col. 4, lines 14 - 32) .  
Even though Hanson teaches the upper and lower outlet openings as described above, Hanson does not explicitly teach the upper and lower outlet openings are located substantially opposite each other.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the outlet openings substantially opposite to each other, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).  
In addition, Ma, in the field of Franz diffusion cells, teaches that it is known to use a Franz cell with the upper and lower outlet openings are located substantially opposite each other (see Fig. 1 illustrating opposite arrangement of the outlet openings, see also paragraphs [0017] - [0019]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the arrangement of Ma into Hanson in order to effectively adjust the volume of the receiving cell and further improves accuracy of the device (see paragraph [0013]).


Regarding Claim 9, Hanson as modified above teaches the membrane comprises human or animal skin and/or a synthetic membrane (see Col. 4, lines 16 - 32 of Hanson).  

Regarding Claim 10, Hanson in view of Ma as modified above teaches a method for determining the diffusion of a substance through a membrane, with a Franz diffusion cell according to claim 8 (see rejection of claim 8 above) comprising the steps of: 
- filling the acceptor chamber with an aqueous solvent (see Col. 3, lines 62 - 65 describing the container 12 filled with a receptor liquid 18 of Hanson and/or see paragraphs [0013], [0019] and [0025] of Ma).
Even though Hanson in view of Ma teach filling the acceptor chamber with an aqueous solvent, Hanson in view of Ma do not explicitly teach filling the acceptor chamber with an aqueous solvent and an organic solvent immiscible with the aqueous solvent, wherein the organic solvent has a higher density than the aqueous solvent.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fill the acceptor chamber with different solvents that are immiscible, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to use an organic solvent having higher density than the aqueous solvent, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 Hanson in view of Ma as modified above further teaches the amounts of the aqueous and the organic solvents are chosen so that the entire acceptor chamber is filled so that the liquid contacts the underside of the membrane (see Col. 1, lines 25 - 27 of Hanson and/or see Fig. 1 of Ma illustrating the liquid filled so that the liquid contacts the membrane), and wherein the phase boundary of the two immiscible solvents, lies between the upper and lower outlet openings (see modification above, note that depending on the volume that is chosen, the boundary will be in between the upper outlet 48 and the lower outlet 68 of Hanson), and 
- applying the donor compartment (26 of Hanson) comprising the substance to be tested to the membrane (30, see arrangement at Figs. 1 and 2 and Col. 1, lines 55 - 57 of Hanson).  

Regarding Claim 11, Hanson in view of Ma as modified above teaches the donor compartment (26 of Hanson) comprises a transdermal patch, cream, gel, lotion and/or ointment containing the substance to be tested (see Col. 1, lines 47 - 58 of Hanson).  

Regarding Claim 12, Hanson in view of Ma as modified above teaches the claimed invention except for the substance to be tested comprises a lipophilic active pharmaceutical ingredient with a log P > 1.  However, it would have been obvious to one having ordinary skill in the art to choose a substance to be tested comprising a lipophilic active pharmaceutical ingredient with a logP>1, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 

Regarding Claim 13, Hanson in view of Ma as modified above teaches when filling the Franz diffusion cell, the aqueous solvent is introduced (see port 68, Figs. 1, 2 of Hanson that allow the solution to be introduced into the cell) and then, through the lower outlet opening (68 of Hanson), a layer of the organic solvent (see modification above) is arranged beneath.  

Regarding Claim 14, Hanson in view of Ma as modified above teaches during the method, samples of the organic solvent are taken through the lower outlet opening (see for instance liquid taking port 9, Fig. 1 of Ma, see modification above) and/or the organic solvent is completely exchanged at least once through the lower outlet opening (see paragraphs [0013], [0025] and [0026] of Ma, see modification above). 

Regarding Claim 15, Hanson in view of Ma as modified above teaches for sampling or for complete exchange of the organic solvent (see modification above), the Franz diffusion cell is tilted towards the lower outlet opening (see arrangement of Figs. 1, 2 of Hanson, note that a user may tilt the Franz cell in any direction including towards the outlet opening in order to sample the medium as per user’s desire).  
 
Regarding Claim 16, Hanson as modified above teach an acceptor chamber having a volume in general but is silent regarding the acceptor chamber having a volume of from 5 ml to 20 ml.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an acceptor chamber having the claimed volume, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes the following references:
NPL titled “A New Discriminative Criterion for the Development of Franz Diffusion Tests for Transdermal Pharmaceuticals by Bram Baert et al., teaches the influence of receptor medium composition (which includes solvents with additives added thereon) on Franz diffusion cells.
Munt et al. (U.S. 10,613,011 B2) teaches diffusion cells with multiple ports on the receptor chamber.
Wakefield et al. (U.S. 2012/0324984 A1) teaches assay method and apparatus having multiple ports in the receptor chamber.
Bond et al. (U.S. 4,594,884) teaches diffusion measuring device having multiple ports in the receptor chamber with a flush second port at the bottom.
Mikulasik et al. (U.S. 2012/0167671 A) teaches method and apparatus for testing transdermal medicaments with acceptor chamber having an upper and lower ports.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861